AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November 1, 1987)
                                            V.


                      Daniel Navarrete-Avila                                          Case Number: 2:19-mj-11951

                                                                                      Marc Xavier Carlos
                                                                                      Defendant's Attorney


REGISTRATION NO. 93359298

THE DEFENDANT:
 ~ pleaded guilty to count( s) 1 of Complaint
                                                 ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                               Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count( s)
                                                                               -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ~TIME SERVED                                        • ________ days
 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Friday, December 27, 2019
                               I                 F ILE D                      Ipate of Imposition of Sentence
                                        i



                    •"fi/---~-r ~,t= DEC 2 7 2019
                                   1    I

Received        .
             DUSr.f                                                            ONORABLE RUTH B~UDEZ MONTENEGRO

                                ______ ______
                                    CLEHK u~ .J•i~ 1 91CT COURT
                                 SOUTHERN , D•S iH'......,' OF. CALIFORNIA
                                 BY                                l~f:PUTY
                                                                                ITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                             2:19-mj-11951
